Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Dobric et al recite an antenna structure that comprises a ground; a first patch, arranged spaced apart from the ground, the first patch comprises a circular slit, a main patch portion, and a circular portion, the circular portion and the circular slit surround the main patch portion, the circular slit is located between the main patch portion and the circular portion, a second patch arranged spaced apart from the ground and the main patch portion and located between the ground and the main patch portion, however, Dobric fails to teach a first conductive post, one end of the first conductive post is connected to the second patch and another end of the first conductive post passes through the ground and is coupled to a signal feeding end and a second conductive post connecting the circular portion to the ground.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845